Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 1 of 8 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178 )
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 8
                                                         Case No. 2:20-cv-04394
 9

10                                                       COMPLAINT FOR DAMAGES
      JASON M. FINE,
11                                                       1. VIOLATION OF THE TELEPHONE
                        Plaintiff,
                                                         CONSUMER     PROTECTION      ACT
12                                                       PURSUANT TO 47 U.S.C. § 227.
                  v.
13                                                       2. VIOLATION OF THE ROSENTHAL
      QUICKEN LOANS, INC.,
14                                                       FAIR DEBT COLLECTION PRACTICES
                        Defendant.                       ACT, CAL. CIV. CODE § 1788 ET SEQ.
15
                                                         JURY TRIAL DEMANDED
16
                                             COMPLAINT
17

18   NOW COMES Jason M. Fine (“Plaintiff”), by and through his attorney, Nicholas M. Wajda

19   (“Wajda”), complaining as to the conduct of Quicken Loans, Inc. (“Defendant”) as follows:

20                                      NATURE OF THE ACTION
21
        1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer
22
     Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violation of the Rosenthal Fair Debt
23
     Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788.
24

25

26

27

28
                                                     1
Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 2 of 8 Page ID #:2



 1                                        JURISDICTION AND VENUE
 2       2. Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28 U.S.C. §§1331
 3
     and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists
 4
     for the state law claim pursuant to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Central District of California, Plaintiff resides in the Central District of California, and a

 8   substantial portion of the events or omissions giving rise to the claims occurred within the Central

 9   District of California.
10
                                                    PARTIES
11
         4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,
12
     is a “person” as defined by 47 U.S.C. §153(39).
13
         5. Defendant is an online mortgage lender organized under the laws of the state of Michigan
14

15   with its principal place of business located at 1050 Woodward Avenue, Detroit, Michigan.

16   Defendant solicits consumers throughout the country to enroll in its mortgage lending services,
17   including consumers in California.
18
         6. Defendant is a “person” as defined by 47 U.S.C. §153(39).
19
         7. Defendant acted through its agents, employees, officers, members, directors, heirs,
20
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
21

22   relevant to the instant action.

23                                 FACTS SUPPORTING CAUSES OF ACTION

24       8.   In Around March 2019, Plaintiff began receiving constant calls and text messages from
25   Defendant to his cellular phone, (206) XXX-7978.
26

27

28
                                                         2
Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 3 of 8 Page ID #:3



 1      9. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular
 2   phone ending in -7978. Plaintiff is and has always been financially responsible for the cellular
 3
     phone and its services.
 4
        10. Defendant has primarily used the phone number (313) 373-3000 when contacting Plaintiff’s
 5
     cellular phone. Upon information and belief, Defendant has used other numbers as well.
 6

 7      11. Upon information and belief, the aforementioned phone number ending in -3000 is regularly

 8   utilized by Defendant to make outgoing calls to consumers.

 9      12. During answered calls, Plaintiff has been subjected to a significant pause, lasting several
10
     seconds in length, causing Plaintiff to say “hello” several times before being connected to a live
11
     representative.
12
        13. Plaintiff was unaware of Defendant’s purpose in contacting his cellular phone, as Plaintiff
13
     never signed up to receive calls or text messages from Defendant.
14

15      14. Upon speaking with one of Defendant’s representatives, Plaintiff discovered that Defendant

16   was attempting to contact and individual named “Dan.”
17      15. Plaintiff has informed Defendant on numerous occasions that he is not “Dan,” and requested
18
     via call and text that the contacts needed to cease.
19
        16. Despite Plaintiff’s demands, Defendant continued to regularly call and text Plaintiff’s
20
     cellular phone.
21

22      17. Plaintiff has told Defendant to stop calling and texting him on numerous occasions. No

23   matter how many times Plaintiff has told Defendant to stop calling and texting him, it has continued

24   to place calls and send text messages to his cellular phone.
25      18. Defendant has also called Plaintiff’s cellular phone multiple times during the same day.
26
        19. Defendant has called and texted Plaintiff’s cellular phone numerous times since Plaintiff
27
     demanded that it stop contacting him.
28
                                                        3
Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 4 of 8 Page ID #:4



 1       20. Frustrated over the persistent calls and texts, Plaintiff spoke with Sulaiman regarding his
 2   rights.
 3
         21. Plaintiff has been unfairly harassed by Defendant's actions.
 4
         22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
 5
     limited to, invasion of privacy, aggravation that accompanies solicitation telephone calls, emotional
 6

 7   distress, increased risk of personal injury resulting from the distraction caused by the never-ending

 8   calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular

 9   phone functionality, decreased battery life on his cellular phone, and diminished space for data
10
     storage on his cellular phone.
11
                  COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
12       23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.
13
         24. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
14
     cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages
15
     without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment
16

17   which has the capacity...to store or produce telephone numbers to be called, using a random or

18   sequential number generator; and to dial such numbers.”

19       25. Defendant used an ATDS in connection with its communications directed towards
20
     Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, and the fact that
21
     Plaintiff had to say “hello” several times before a live representative began to speak is instructive
22
     that an ATDS was being utilized to generate the phone calls. Additionally, Defendant’s constant
23
     contacts after Plaintiff demanded that the phone calls stop further demonstrates Defendant’s use of
24

25   an ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the involvement

26   of an ATDS.
27

28
                                                        4
Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 5 of 8 Page ID #:5



 1      26. Defendant repeatedly sent or caused to be sent frequent non-emergency text messages,
 2   including but not limited to the messages referenced above, to Plaintiff’s cellular telephone number
 3
     using a telephone facsimile machine (“TFM”) or transmitting text without Plaintiff’s prior consent
 4
     in violation of 47 U.S.C. §227 (b)(1)(C).
 5
        27. TCPA defines TFM as “equipment which has the capacity…to transcribe text or images, or
 6

 7   both from paper into an electronic signal and to transmit that signal over a regular telephone line.”

 8   47 U.S.C. §227(a)(3).

 9      28. Upon information and belief, based on Defendant’s frequency and content of the text
10
     messages, Defendants used a TFM.
11
        29. Defendant violated the TCPA by placing numerous phone calls and text messages to
12
     Plaintiff’s cellular phone, using an ATDS and a TFM, without his consent. Plaintiff did not provide
13
     Defendant with consent to contact him, but Defendant still called and texted Plaintiff’s cellular
14

15   phone without his permission. Furthermore, Defendant was put on notice that Plaintiff was not the

16   intended target of the calls and text messages, but Defendant continued to call Plaintiff’s cellular
17   phone.
18
        30. The calls placed by Defendant to Plaintiff were not for emergency purposes as defined by
19
     the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
20
        31. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
21

22   at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

23   should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

24   entitled to under 47 U.S.C. § 227(b)(3)(C).
25

26

27

28
                                                       5
Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 6 of 8 Page ID #:6



 1   WHEREFORE, Plaintiff, JASON M. FINE, respectfully requests that this Honorable Court enter
 2   judgment in his favor as follows:
 3
        a. Declaring that the practices complained of herein are unlawful and violate the
 4         aforementioned statutes and regulations;

 5      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
           pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
 6

 7      c. Awarding Plaintiff costs and reasonable attorney fees;

 8      d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
           consumer debt; and
 9
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
10

11         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

12      32. Plaintiff restates and realleges paragraphs 1 through 31 as though fully set forth herein.

13      33. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
14
        34. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
15
     1788.2(d) and (f).
16
        35. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
17
            a. Violations of RFDCPA § 1788.11(d)
18

19      36. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector may not

20   cause “a telephone to ring repeatedly or continuously to annoy the person called.”
21      37. Defendant violated the RFDCPA when it continuously called and texted Plaintiff’s cellular
22
     phone after he notified it that he was the wrong person and to stop calling.
23
        38. Moreover, Defendant was told more than once to stop calling and texting Plaintiff’s phone.
24
        39. Defendant disregarded these requests, and continued to calls to Plaintiff, numerous times,
25

26   with the goal of annoying Plaintiff into paying the subject debt.

27

28
                                                       6
Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 7 of 8 Page ID #:7



 1           b. Violations of RFDCPA § 1788.11(e)
 2       40. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector may not
 3
     communicate “by telephone or in person, with the debtor with such frequency as to be unreasonable
 4
     and to constitute a harassment to the debtor under the circumstances.”
 5
         41. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular phone after
 6

 7   he notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s cellular

 8   phone despite his demands was unreasonable and harassing.

 9       42. Furthermore, Defendant relentlessly contacted Plaintiff multiple times per day on numerous
10
     occasions. Placing such voluminous calls on the same day in short succession constitutes conduct
11
     that is unreasonable and harassing in an attempt to harass Plaintiff into making payment in violation
12
     of the RFDCPA.
13
         43. Upon being told to stop calling, Defendant had ample reason to be aware that it should cease
14

15   its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose to

16   continue placing calls to Plaintiff’s cellular phone.
17   WHEREFORE, Plaintiff JASON M. FINE respectfully requests that this Honorable Court:
18
             a. Declare that the practices complained of herein are unlawful and violate the
19               aforementioned statute;
20           b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
21           c. Award Plaintiff statutory damages, pursuant to Cal. Civ. Code § 1788.30(b);

22           d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
                 Code § 1788.30(c); and
23
             e. Award any other relief as the Honorable Court deems just and proper.
24

25
                                        DEMAND FOR JURY TRIAL
26
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
27
     this action so triable of right.
28
                                                        7
Case 2:20-cv-04394-MWF-JPR Document 1 Filed 05/15/20 Page 8 of 8 Page ID #:8



 1

 2   Date: May 15, 2020                            Respectfully submitted,
 3
                                                   By: /s/ Nicholas M. Wajda
 4
                                                   Nicholas M. Wajda
 5                                                 WAJDA LAW GROUP, APC
                                                   6167 Bristol Parkway
 6                                                 Suite 200
 7                                                 Culver City, California 90230
                                                   Telephone: 310-997-0471
 8                                                 Facsimile: 866-286-8433
                                                   E-Mail: nick@wajdalawgroup.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           8
